Case 21-10745-JKS   Doc 5-2   Filed 04/25/21   Page 1 of 3




     EXHIBIT B
          Case 21-10745-JKS        Doc 5-2      Filed 04/25/21   Page 2 of 3




                 EXHIBIT B
          List of Papers Seeking First-Day Relief
1. Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of Cases and (II)
   Waiving Requirements of Bankruptcy Code Section 342(c)(1) and Bankruptcy Rule 1005
   and 2002(n)

2. Debtors’ Motion for Entry of an Order (I) Authorizing Debtors to (A) File a Consolidated
   Creditor Matrix in Lieu of Submitting a Separate Creditor Matrix for Each Debtor; (B) File
   a Consolidated List of Top 30 Largest Unsecured Creditors; (C) Redact Certain Personal
   Identification Information for Individual Creditors, and (II) Granting Related Relief

3. Debtors’ Application for Authorization to Employ and Retain Kurtzman Carson
   Consultants LLC as Claims and Noticing Agent Effective as of the Petition Date

4. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Continued Use of
   Existing Cash Management System, Bank Accounts, and Business Forms and Payment of
   Related Prepetition Obligations; (II) Modifying Certain Deposit Requirements; and (III)
   Authorizing Continuance of Intercompany Transactions and Honoring Certain Related
   Prepetition Obligations

5. Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to Pay
   Prepetition Wages, Compensation, and Employee Benefits

6. Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to Pay Certain
   Prepetition Taxes and Related Obligations

7. Debtors’ Motion for Entry of Interim and Final Orders (I) Approving Debtors’ Proposed
   Form of Adequate Assurance of Payment; (II) Establishing Procedures for Resolving
   Objections by Utility Companies; and (III) Prohibiting Utility Companies from Altering,
   Refusing, or Discontinuing Service

8. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
   Honor Certain Prepetition Obligations to Customers and Continue Certain Customer
   Programs in the Ordinary Course of Business, and (II) Granting Related Relief

9. Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to (I) Maintain
   Existing Insurance Policies and Pay All Insurance Obligations Arising Thereunder and (II)
   Continue to Honor Premium Financing Obligations, and (III) Renew, Revise, Extend,


                                          -2-
          Case 21-10745-JKS         Doc 5-2      Filed 04/25/21   Page 3 of 3




   Supplement, Change, or Enter into New Insurance Policies and Insurance Premium
   Financing Agreements

10. Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
    Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1),
    364(c)(2), 364(c)(3), 364(d) and 364(e), (B) Granting Senior Liens and Superpriority
    Administrative Expense Status; (II) Scheduling Final Hearing; and (III) Granting Related
    Relief

11. Debtors’ Motion for Entry of an Order Authorizing the Filing Under Seal of the Proposed
    Debtor-in-Possession Financing Fee Letter

12. Debtors’ Motion for Entry of an Order (I) Scheduling a Combined Disclosure Statement
    Approval and Plan Confirmation Hearing, (II) Establishing Plan and Disclosure Statement
    Objection and Reply Deadlines and Related Procedures, (III) Approving the Prepetition
    Solicitation Procedures, (IV) Approving the Combined Hearing Notice, (V) Approving
    Notice and Objection Procedures for the Assumption of Executory Contracts and
    Unexpired Leases, (VI) Waiving the Requirement of Filing Schedules, Statements of
    Financial Affairs, Rule 2015.3 Reports and Section 341 Meeting of Creditors and (VII)
    Granting Related Relief




                                           -3-
